Citation Nr: 0027928	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to June 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for heart disease was denied in an 
April 1985 Board decision.  

2.  In October 1989, the Board found new and material 
evidence had been presented to reopen the claim, but that the 
evidence did not alter the basis upon which the prior denial 
was predicated.

3.  In a November 1996 decision, the Board found that new and 
material evidence had not been presented to reopen the claim 
for service connection for a heart disorder.

4.  The evidence submitted in support of the petition to 
reopen the claim for service connection for cardiovascular 
disease included an additional service medical record that 
diagnosed myocardial infarction in service, and bears 
directly and substantially on the matter of service 
connection for cardiovascular disease.

5.  Competent evidence of post-service cardiovascular 
disease, inservice myocardial infarction and a link between 
post-service disease and an inservice myocardial infarction 
has been presented.

6.  Myocardial infarction and ischemic heart disease were not 
manifest in service.

7.  Arteriosclerosis or cardiovascular-renal disease was not 
manifest within one year after separation from service.


CONCLUSIONS OF LAW

1.  The November 1996 Board decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for cardiovascular disease has been received.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1100 (1999).

2.  The claim for service connection for cardiovascular 
disease is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Cardiovascular disease, to include myocardial infarction 
and ischemic heart disease, was not incurred in or aggravated 
during the appellant's active service or within one year 
after separation from service.  38 U.S.C.A. §§ 1101,1110, 
1112, 1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for heart disease was denied in an April 
1985 Board decision.  In an October 1989 decision, the Board 
found new and material evidence had been presented to reopen 
the claim, but that the evidence did not alter the basis upon 
which the prior denial was predicated.  See 38 C.F.R. 
§ 20.1105 (1999).

In November 1996, the Board reexamined the question and found 
that new and material evidence had not been presented to 
reopen the claim for service connection for a heart disorder.  
Reconsideration was denied in November 1996.  This appeal 
stems from a May 1998 rating decision that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a heart disorder.

A decision of the Board is final.  38 U.S.C.A. § 7104 (b) 
(West 1991); 38 C.F.R. § 20.1100 (1990).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when 
determining whether the evidence is new and material, the VA 
must conduct a three-step test: first, the VA must determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991); second, if new 
and material evidence has been presented, immediately upon 
reopening the claim, the VA must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, the VA may evaluate the claim after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

The evidence before the Board at the time of the November 
1996 denial is summarized as follows:

Service medical records indicated no preexisting 
cardiovascular disease.  Records from Brooke Army Medical 
Center indicated that in November 1973 the appellant was 
transferred from the 121st Evacuation Hospital in Seoul, 
Korea for further evaluation of a possible myocardial 
infarction.  After extensive testing and evaluation, he was 
diagnosed with chest pain of undetermined etiology without 
evidence of ischemic heart disease. 

A VA examination was conducted in November 1983 which failed 
to show heart disease.  In February 1988, VA Medical Center 
records documented an admission for inferior myocardial 
infarction.  Additional post-service VA Medical Center 
records documented diagnoses and treatment of coronary artery 
disease with atypical chest pain, and hypertensive vascular 
disease with dyslipidemia.

Evidence associated with the claims folder since the November 
1996 Board decision included a copy of a service medical 
record from the appellant's hospitalization in Seoul, Korea 
not previously submitted.  The discharge summary documented a 
discharge diagnosis of atherosclerotic cardiovascular disease 
with acute myocardial infarction confirmed by serial serum 
enzymes.  He was sent to Brooke Army Medical Center for 
further evaluation and convalescence.  The records included 
an affirmative line of duty determination for 
arteriosclerotic cardiovascular disease with acute myocardial 
infarction.

The evidence submitted in support of the petition also 
included a private medical opinion from Dr. K. who indicated 
that based on his review of the available medical evidence, 
that the possibility that the appellant may have certainly 
suffered a myocardial infarction in 1973 could not be 
excluded.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.  At the time of the 
November 1996 Board decision, there was competent evidence of 
post-service cardiovascular disease.  There was evidence that 
the appellant was evaluated inservice for possible myocardial 
infarction, but that this was excluded after testing and 
evaluation.  In other words, competent evidence of inservice 
cardiovascular disease or an opinion linking post-service 
cardiovascular disease to a disease or injury in service had 
not been presented.

In support of his petition, the appellant has submitted a 
service medical record not previously considered that 
establishes a diagnosis of atherosclerotic cardiovascular 
disease with acute myocardial infarction.  It is not 
cumulative of earlier evidence because the evidence before 
the Board previously was that he was evaluated for a possible 
myocardial infarction and this diagnosis was ruled-out.  He 
has also submitted a competent medical opinion that indicated 
that the possibility of inservice myocardial infarction could 
not be excluded.  In determining whether evidence is new and 
material, no balancing or evaluation of the evidence 
submitted takes place.  The credibility of newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence submitted cures an evidentiary 
defect that existed at the time of the November 1996 denial; 
competent evidence of inservice disease has been presented.  
This bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and must be considered in order to fairly decide the merits 
of the claim.  Furthermore, where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the VA.  38 C.F.R. § 3.156(c) (1999).  
Accordingly, the petition to reopen the claim for service 
connection for cardiovascular disease is granted.

Well-grounded Considerations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be established when arteriosclerosis or 
cardiovascular-renal disease including hypertension is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The first prong of a well-grounded claim has been satisfied.  
Competent evidence of a current disability has been 
presented.  VA Medical Center records document a post-service 
myocardial infarction in February 1988 and post-service 
diagnoses of coronary artery disease with atypical chest pain 
in November 1998.  A VA examination was conducted in March 
1992 which concluded with a diagnosis of atherosclerotic 
heart disease with coronary artery disease and status-post 
acute myocardial infarction.

The second prong of a well-grounded claim has also been 
satisfied by the introduction of the November 1973 records 
from the appellant's hospitalization in Seoul, Korea with a 
discharge diagnosis of atherosclerotic cardiovascular disease 
with acute myocardial infarction.  That subsequent evaluation 
and testing at Brooke Army Medical Center revised this 
diagnosis is not pertinent at the well-grounded stage.  In 
determining whether a claimant has met the requisite 
threshold, VA must accept as true the evidence submitted in 
support of the claim, except when the evidentiary assertion 
other than in a government record is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  The discharge summary is competent 
medical evidence in this regard.  The Board views the issue 
of well-groundedness in a vacuum. 

The third prong of a well-grounded claim was satisfied by 
post-service medical evidence that notes a history of 
inservice myocardial infarction as "significant."  This 
renders the claim plausible, and therefore well grounds this 
claim.  Hensley v. West, 212 F.3d 1255 (2000).  Furthermore, 
arteriosclerosis and cardiovascular disease are chronic 
diseases.  38 U.S.C.A. § 1101 (West 1991).  See Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).  Accordingly, the 
Board finds that the claim for service connection for 
cardiovascular disease is well grounded, and we proceed to 
the next step. 

Duty to Assist

The Board finds that the duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 1991) 
has been met.  Service medical records are associated with 
the claims folder and the appellant indicated in testimony 
that he had obtained all available additional service medical 
records.  VA Medical Center treatment records were obtained, 
and VA examinations were conducted in association with his 
claims in November 1983 and March 1992.  Furthermore, there 
is no indication from the appellant or his representative 
that there is outstanding evidence which would be relevant to 
this claim.

Consideration on the Merits

Once a well-grounded claim is established and the duty to 
assist met, the weight and credibility of the evidence must 
be assessed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  When all the evidence is assembled, the 
determination must then be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In October 1973 the appellant was admitted to the hospital 
because of complaints of chest pain.  An electrocardiogram at 
admission showed right bundle branch block, with ST and T 
wave abnormalities compatible with anterior infarction or 
ischemia.  Laboratory testing was very suggestive of acute 
myocardial infarction.  Subsequent electrocardiograms failed 
to show further changes.  Serial serum enzymes confirmed an 
acute myocardial infarction.  The discharge diagnosis was 
atherosclerotic cardiovascular disease with acute myocardial 
infarction.  There was no congestive heart failure and no 
cardiomegaly.  He was transferred to Brooke Army Medical 
Center.

The appellant was received at Brooke Army Medical Center in 
November 1973 for further evaluation of what was indicated 
was a possible myocardial infarction.  The prior history was 
noted.  The electrocardiograms from the previous admission 
were reviewed and were felt to not show myocardial 
infarction.  Electrocardiogram showed right bundle branch 
block.  During hospitalization he had occasional episodes of 
chest pain that did not radiate and were unrelated to 
activity.  Treadmill testing did not result in chest pain or 
ischemic changes.  Phonocardiogram, apex cardiogram, carotid 
pulse tracings and echocardiogram were all normal.  Systolic 
time intervals had an abnormality consistent with but not 
diagnostic of left ventricular dysfunction.  Cardiac 
catheterization revealed no abnormalities.  All testing 
failed to reveal evidence of coronary artery disease or 
previous myocardial infarction.  It was concluded that there 
was no evidence for such a diagnosis and he was discharged to 
active duty. 

Service records included copies of the appellant's award of 
the Silver Star, Bronze Star Medal and the Purple Heart.

A VA examination was conducted in November 1983.  The 
examiner established that the electrocardiogram was normal 
and heart disease was not present on this examination.

VA Medical Center records reveal that the appellant had an 
inferior myocardial infarction in February 1988.  His past 
history was said to be significant for a history of 
myocardial infarction in 1971.  In November 1988 he was 
diagnosed with coronary artery disease with atypical chest 
pain.  A myocardial infarction was ruled-out.

A VA examination was conducted in March 1992.  A history of 
acute myocardial infarction in 1973 and recurrent myocardial 
infarction in 1988 was noted.  He had a known history of 
hypertension and dyslipidemia.  Atherosclerotic heart disease 
with coronary artery disease status post acute myocardial 
infarctions; class II cardiac functional capacity. 

A private medical opinion was supplied in an April 1999 
letter by Dr. K.  He had reviewed the electrocardiograms from 
January 1974 and the discharge summary from November 1973 
that diagnosed myocardial infarction.  He wrote that based on 
the evidence made available to him, that although he could 
not say with certainty that the appellant had a myocardial 
infarction in service, he could not exclude the possibility.  
His opinion was limited due to the lack of additional data.  
At the well grounded stage, the Board accorded the statement 
the broadest possible value.  However, an analysis of the 
opinion leads to the conclusion that it is of little 
probative value.  The doctor indicated that he had reviewed 
the evidence and even after his review, he could not 
establish that there had been an inservice myocardial 
infarction.  This is negative evidence.  The fact that the 
examiner then states that he could not rule it out adds 
little to the positive evidence.  At best, the statement in 
its entirety is to the effect that he does not know.  This is 
far less certain and less probative than the inservice 
opinions to the effect that the initial diagnosis was not 
supported.

The appellant submitted multiple lay statements from his wife 
and friends who indicated their belief that the appellant had 
a heart attack while serving in Korea.  The appellant 
testified before the RO in April 1999.  He testified that he 
experienced chest pain after exercising and was admitted to 
the hospital.  He was diagnosed with a myocardial infarction.  
He was told he had artery disease and a heart attack.

The preponderance of the evidence is against the claim for 
service connection for myocardial infarction or 
cardiovascular disease.  The appellant has offered positive 
evidence to support his claim.  The Board recognizes that 
diagnoses of myocardial infarction and atherosclerotic 
cardiovascular disease were made in service.  However, this 
was not the end of the evaluation.  After further and 
extensive testing, the original diagnoses were revised and 
dismissed.  Therefore, the Board places more probative value 
on the later diagnosis based on the length and completeness 
of the testing involved.  The latter opinion that the 
appellant did not have a myocardial infarction or ischemic 
heart disease is afforded more probative value, since it was 
based on review of all of the evidence available to the first 
examiner plus all the results of the additional testing that 
took place at Brooke.

Competent evidence of arteriosclerosis or cardiovascular-
renal disease diagnosed within one year after separation from 
service has not been presented.  The Board also notes that 
there was no heart disease present on examination in November 
1983.  The first evidence of disease was in 1988 with the 
appellant's myocardial infarction.

Furthermore, the only evidence that links any post-service 
heart disease to service has been the notation that the prior 
history of myocardial infarction in service was 
"significant."  Although this was adequate to well-ground 
this claim, the Board can afford it little probative value 
since the appellant had not suffered a myocardial infarction 
in service.  Otherwise, no competent examiner has linked any 
post-service cardiac disease to service, including ischemic 
heart disease, coronary artery disease, or atherosclerotic 
heart disease.  The private opinion offered by Dr. K. in 1999 
addressed the inservice evidence only, and did not opine as 
to any relationship between post-service disease and service.  

The Board is aware that myocardial infarction and 
atherosclerotic heart disease was initially diagnosed during 
service.  Thus, the provisions of 38 U.S.C.A. § 1101 and 
38 C.F.R. §  3.303(b) (1999) must be considered.  However, 
although myocardial infarction and atherosclerotic heart 
disease was initially diagnosed, that diagnosis was 
thereafter rejected.  Therefore, "chronicity" of 
atherosclerotic heart disease may be legitimately questioned.  
38 CFR 3.303(b).  In this case, the diagnosis was 
legitimately questioned by the inservice medical personnel 
and the diagnosis was rejected.  Therefore, "chronicity" 
was not established at that time.  

The Board has considered the application of 38 U.S.C.A. 
§ 1154(b) as it refers to combat veterans and finds that the 
appellant is a combat veteran.  This section lightens the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who allege that the 
disease or injury was incurred in, or aggravated by, combat 
service.  Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994).  The reduced evidentiary burden provided for combat 
veterans by this section, however, relates only to the 
question of service incurrence, "that is, what happened 
then-- not the questions of either current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required."  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1966); Caluza, 7 Vet. App. at 507.  
Competent, probative evidence linking post-service heart 
disease to service has not been presented.  Furthermore, the 
appellant has not alleged that a myocardial infarction was 
incurred in combat.  The Board has not disputed the portion 
of the appellant's contention that a myocardial infarction 
was diagnosed in service.  What the Board has found was that 
when all of the evidence was evaluated and weighed, a 
myocardial infarction was not incurred in service.  The 
provisions of this section do not assist the appellant in 
establishing service connection.

The Board has considered the appellant's testimony as well as 
the lay statements he has submitted.  Lay testimony is 
competent only when it regards features or symptoms of injury 
or illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability to service.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  The appellant and the lay witnesses lack 
the medical training and expertise to diagnose inservice 
myocardial infarction or to link post-service cardiovascular 
disease to service.  This is not an instance where a veteran 
might have misinterpreted what a physician was telling him.  
The initial evaluation of his condition in 1973 did indicate 
myocardial infarction and the Board believes the appellant's 
testimony that he was told in service that he had a 
myocardial infarction.  However, the preponderance of the 
medical evidence after that initial evaluation established 
that he did not have a myocardial infarction inservice.  His 
belief, no matter how sincere, is not competent to outweigh 
the competent medical opinion of record.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

The petition to reopen the claim for service connection for 
cardiovascular disease is granted.  Service connection for 
cardiovascular disease to include myocardial infarction, 
ischemic heart disease, coronary artery disease, 
atherosclerotic heart disease is denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

